Title: To George Washington from Major General Artemas Ward, 3 January 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Camp at Roxbury Jan: 3d 1776

Capt. Kellog applies for Leave to take the Command of Capt. Hubbard’s Compy who is now in Canada. Capt. Kellog has behaved like a good Officer the past Campaign & is desirous of the above Favor only upon this Account: he imagines he can be very serviceable in gitting the Compy fill’d up; & is willing to resign the Command to Capt. Hubard when he returns from the Northward; if he desires to take it The Subaltern Officers are consenting to it—I doubt not your Excellency will order that which is for the best. I am Your Excellency’s most obedient Servant

Artemas Ward

